     Case 1:20-cv-00988-DAD-BAM Document 14 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   YELLOWCAKE, INC., a California                  No. 1:20-cv-00988-DAD-BAM
     corporation,
12                                                   ORDER TO SHOW CAUSE WHY SETH L.
                    Plaintiff,                       BERMAN’S PRO HAC VICE STATUS SHOULD
13
                                                     NOT BE DENIED
            v.
14
     HYPHY MUSIC, INC.,
15
                                                     FOURTEEN (14) DAY DEADLINE
16                  Defendant.
17

18          Plaintiff Yellowcake, Inc. initiated this copyright action on July 16, 2020. (Doc. No. 1.)
19   On August 20, 2020, Seth L. Berman filed an application to appear and participate pro hac vice in
20   this action. (Doc. No. 10.)
21          Local Rule 180 governs the admission of attorneys to practice pro hac vice in this Court.
22   Pursuant to Local Rule 180(b)(2),
23          Unless authorized by the Constitution of the United States or an Act of Congress,
            an attorney is not eligible to practice [pro hac vice] if any one or more of the
24          following apply: (i) the attorney resides in California, (ii) the attorney is regularly
            employed in California, or (iii) the attorney is regularly engaged in professional
25          activities in California.
26    L.R. 180(b)(2).
27          According to the application and Court records, Mr. Berman recently has made pro hac
28
                                                       1
     Case 1:20-cv-00988-DAD-BAM Document 14 Filed 08/24/20 Page 2 of 2

 1    vice applications to this Court in the following matters, which have been granted: (1)

 2    Yellowcake, Inc. v. Plantino Records, et al., Case No. 1-:20-cv-00796; and (2) Yellowcake, Inc.

 3    v. Morena Music, Inc., et al., Case No. 1:20-cv-00787. (Doc. No. 10 at 2.) Frequent

 4    applications for admission pro hac vice may indicate that an attorney is regularly engaged in

 5    professional activities in California in violation of Local Rule 180(b)(2). See, e.g., Guguni v.

 6    Chertoff, 2008 WL 2080788 (N.D. Cal. 2008); Mendoza v. Golden West Sav. Ass’n Services

 7    Co., 2009 WL 2050486 (C.D. Cal. 2009); Ang v. Bimbo Bakeries USA, Inc., 2015 WL 1474866

 8    (N.D. Cal. 2015).

 9           Accordingly, Seth L. Berman is HEREBY ORDERED to SHOW CAUSE why his

10    admission pro hac vice should not be denied on the basis that he is regularly engaged in

11    professional activities in California. Mr. Berman shall file a written response to this order to

12    show cause within fourteen (14) days of service of this order.

13           Failure to respond to this order to show cause may result in the imposition of

14    sanctions, including but not limited to monetary sanctions.

15
     IT IS SO ORDERED.
16

17      Dated:    August 24, 2020                             /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                      2
